Order filed August 12, 2014




                                          In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00606-CV
                                    ____________

                     HARRIS COUNTY, TEXAS, Appellant

                                           V.

 CARLO PARADA, PATRICIA CONTRERAS AND PATRICIA QUIROZ
                    CONTRERAS, Appellee


                    On Appeal from the 151st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-03419

                                      ORDER

      On April 29, 2014, this appeal was abated until June 30, 2014, for
completion of a settlement agreement. The order states, in pertinent part, the
appeal will be reinstated on this court’s active docket at that time, or when the
parties file a motion to dismiss the appeal, or other dispositive motion. The order
further states the court will consider a motion to reinstate filed by either party. As
of this date, no motion has been filed.
      Accordingly, the court may reinstate the appeal on its own motion within 15
days of the date of this order unless a motion to dismiss, other dispositive motion,
motion to reinstate, or motion to extend the abatement is filed.



                                      PER CURIAM